Exhibit 10.1
EXECUTION VERSION
PRODUCT DEVELOPMENT AGREEMENT
BETWEEN
COREPHARMA LLC
AND
KING PHARMACEUTICALS, INC.
and
KING PHARMACEUTICALS RESEARCH AND DEVELOPMENT, INC.
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



     THIS PRODUCT DEVELOPMENT AGREEMENT (“Agreement”) is made on June 18, 2008
(the “Effective Date”) by and between COREPHARMA LLC, a limited liability
company, incorporated under the laws of New Jersey (“Core”), and KING
PHARMACEUTICALS, INC., a corporation incorporated under the laws of Tennessee
(“KPI”), and KING PHARMACEUTICALS RESEARCH AND DEVELOPMENT, INC., a Delaware
corporation and wholly owned subsidiary of KPI (“King R&D”, and together with
KPI, “King”).
RECITALS:
     WHEREAS, King and Core are in the business of researching, developing,
formulating and manufacturing pharmaceutical products; and
     WHEREAS, Core has certain expertise in formulating, manufacturing, and
developing new formulations of metaxalone that present bioavailability profile
that is higher than the Reference Product (as defined herein);
     WHEREAS, King possesses rights in certain intellectual property pertaining
to product formulations of the active pharmaceutical ingredient metaxalone;
     WHEREAS, King desires to research, develop, and seek marketing approval for
[***] improved formulations of metaxalone (as further described herein) [***];
     WHEREAS, King seeks Core’s services in formulating, manufacturing, and
development of [***] improved formulations of metaxalone (as further described
herein) for human use and Core seeks to provide such services to King; and
     WHEREAS, KPI and Core shall, simultaneously with the execution of this
Agreement, execute an Amended and Restated Skelaxin Manufacturing and Supply
Agreement (the “Amended and Restated Skelaxin Manufacturing and Supply
Agreement”) to modify provisions of the Skelaxin Manufacturing and Supply
Agreement dated as of May 11, 2006, between KPI and Core, as amended, to provide
for the transactions contemplated herein and amend pricing relating to the
Improved Product (as defined therein).
     NOW, THEREFORE, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, HEREBY
AGREE AS FOLLOWS:
ARTICLE 1 DEFINITIONS
     In this Agreement unless the context otherwise requires, the following
terms shall have the following meanings:
     1.1 “Affiliate(s)” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. A Person will be
regarded as in control of another Person if such Person owns, or directly or
indirectly controls, more than 50% of the voting securities (or comparable
equity interests) or other ownership interests of the other Person, or if such
Person
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



directly or indirectly possesses the power to direct or cause the direction of
the management or policies of the other Person, whether through the ownership of
voting securities, by contract, or any other means whatsoever, provided,
however, that, for purposes of this Agreement, the term “Affiliate” will not
include subsidiaries in which a party or its Affiliates owns a majority of the
ordinary voting power to elect a majority of the board of directors, but is
restricted from electing such majority by contract or otherwise, until such time
as such restrictions are no longer in effect.
     1.2 “Agreement” shall have the meaning set forth in the preamble hereto.
     1.3 “Amended and Restated Skelaxin Manufacturing and Supply Agreement”
shall have the meaning set forth in the preamble hereto.
     1.4 “API” shall mean the active pharmaceutical ingredient metaxalone
polymorph 1.
     1.5 “Background IP” shall mean, with respect to a Party, the Intellectual
Property of such Party that is (a) reasonably useful or necessary for the
performance of the Development Services or the development, manufacture,
importation, use, marketing, distribution, and sale of Target Formulations in
and for the Territory, and (b) Controlled by such Party on the Effective Date,
or that comes within such Party’s Control during the Term (other than a Party’s
rights in any Inventions); provided, however, that any Intellectual Property
created in the process of the execution of the matters set forth on Schedule A
prior to the Effective Date shall be deemed to be King Background IP.
     1.6 “Completion of Development Activities for Target [***]” shall have the
meaning assigned to such term in Section 3.1(a).
     1.7 “Confidentiality Agreement” shall be that Confidentiality Agreement
between Core and KPI, dated August 18, 2005 attached hereto as Schedule B.
     1.8 “Control” or “Controlled” shall mean, with respect to any Intellectual
Property, the possession (whether by ownership or license), or the ability of a
Party to assign, transfer, grant access to, or grant a license or sublicense of,
such item or right as provided for herein.
     1.9 “Core Indemnitees” shall have the meaning ascribed to such term in
Section 6.1(a).
     1.10 “Covering” means, with respect to a product or with respect to
technology, that, in the absence of a license granted under a Valid Claim, the
making, use, offering for sale, or importation of such product or the practice
of such technology would infringe such Valid Claim.
     1.11 “Development Expense Cap” shall have the meaning ascribed to such term
in Section 3.1(b).
     1.12 “Development Expenses” shall have the meaning ascribed to such term in
Section 3.1(b).
     1.13 “Development Fees” shall have the meaning ascribed to such term in
Section 3.1(a).
     1.14 “Development Plan” shall mean the workplan, projected timetable and
budget described in Schedule A attached hereto (as amended by King and Core from
time to time pursuant to Section 2.2) for the performance of (i) the Development
Services, (ii) the
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



development of Target [***], (iii) the achievement of Successful Proof of
Concept for Target [***], and (iv) the development of Target [***] following
achievement of Successful Proof of Concept for Target [***].
     1.15 “Development Services” shall mean the services related to the
research, development, and regulatory approval of Target [***] and Target [***]
(after Successful Proof of Concept for Target [***] has been demonstrated to
King) as described and to be performed by Core under this Agreement, including
all research, preclinical, pharmaceutical, regulatory and other activities
undertaken by Core pursuant to Section 2.3, including without limitation all
[***] and any other regulatory filings required for the successful
commercialization of Target [***] in accordance with Section 2.3 and with the
assistance of King, assisting King in its compilation, filing and obtaining
approval of the NDA and any other regulatory filings required for the successful
commercialization of Target [***] in accordance with Section 2.3, such other
activities as are more fully described in and in accordance with the Development
Plan, and all technology transfer activities and assistance provided by Core
pursuant to Section 2.6. The Development Services shall also include services by
Core to achieve Successful Proof of Concept for Target [***].
     1.16 “Discount” means, with respect to Target [***], the following as they
relate to the sales of Target [***], and with respect to Target [***], the
following as they relate to the sales of Target [***]:
     (a) all documented and verifiable applicable sales credits accrued in
accordance with GAAP and customary discounts (such as cash discounts, volume
discounts, chargebacks, promotional, shelf stock and other allowances,
government mandated rebates (whether in existence now or enacted at any time
hereafter) and other rebates, credits, and returns), and
     (b) sales, use or excise taxes.
     1.17 “FDA” shall mean the United States Food and Drug Administration and
any successor entity.
     1.18 “First Commercial Sale” (i) with respect to branded Target [***] shall
mean the first arm’s-length sale by King, its Affiliates, or any King licensee
to a Third Party of Target [***] for end-use of consumption, including any sale
to a wholesaler or distributor, of such product in a country after the
applicable Regulatory Authority has granted regulatory approval for such
product; and (ii) with respect to branded Target [***] shall mean the first
arm’s-length sale by King, its Affiliates, or any King licensee to a Third Party
of Target [***] for end-use of consumption, including any sale to a wholesaler
or distributor, of such product in a country after the applicable Regulatory
Authority has granted regulatory approval for such product. For purposes of this
definition, any sale to an Affiliate or King licensee will not constitute a
First Commercial Sale.
     1.19 “Good Clinical Practices” shall mean the then-current standard for the
design, conduct, performance, monitoring, auditing, recording, analysis, and
reporting of trials that involve the participation of human subjects to support
or are intended to support applications for research or marketing permits for
products regulated by the FDA. Good Clinical Practices are established through
FDA regulations (including 21 CFR Parts 11, 50, 54, 312, and 314), FDA guidance,
FDA current review and inspection standards, and current industry standards.
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



     1.20 “Good Laboratory Practices” shall mean the then-current standards for
conducting nonclinical laboratory studies that support or are intended to
support applications for research or marketing permits for products regulated by
the FDA. Good Laboratory Practices are established through FDA regulations
(including 21 CFR Part 58), FDA guidance, FDA current review and inspection
standards, and current industry standards.
     1.21 “Good Manufacturing Practices” shall mean the then-current Good
Manufacturing Practices as defined in the U.S. Code of Federal Regulations that
are applicable to each Target Formulation as amended from time to time. Good
Manufacturing Practices are established through FDA regulations (including 21
CFR Parts 210 and 211), FDA guidance, FDA current review and inspection
standards, and current industry standards.
     1.22 “Intellectual Property” shall mean (a) all compounds, formulations,
materials, methods, techniques, trade secrets, copyrights, know-how, data,
documentation, regulatory submissions, specifications, and other intellectual
property of any kind (whether or not protectable under patent, trademark,
copyright, or similar laws) and (b) for clarity, all patents and patent
applications claiming the foregoing, as applicable, and all divisions,
continuations and continuations-in-part of such patent applications, all patents
issuing thereon and all reissues, reexaminations and extensions of any of the
foregoing patents.
     1.23 “Inventions” shall mean all Intellectual Property and discoveries,
inventions, developments, modifications, innovations, updates, enhancements,
improvements, writings, or rights (whether or not protectable under patent,
trademark, copyright, or similar laws) that are conceived, discovered, invented,
developed, created, made, or reduced to practice solely by a Party, or jointly
by the Parties, in the course of performing their obligations under the
Development Plan.
     1.24 “King Indemnitees” shall have the meaning ascribed to such term in
Section 6.1(b).
     1.25 “King Inventions” shall have the meaning ascribed to such term in
Section 4.2.
     1.26 “Launch Quantity” shall have the meaning ascribed to such term in
Section 2.5(c).
     1.27 “Loss of Market Exclusivity” means, with respect to Target [***], the
date of the first FDA approved sale of a product under an ANDA referencing the
NDA for Target [***], and with respect to Target [***], the date of the first
FDA approved sale of a product under an ANDA referencing the NDA for Target
[***].
     1.28 “Losses” shall have the meaning ascribed to such term in
Section 6.1(a).
     1.29 “NDA” shall mean a New Drug Application or similar application or
submission filed with a Regulatory Authority in a country or group of countries
to obtain marketing approval for a Target Formulation in that country or in that
group of countries.
     1.30 “Net Sales” (i) in the case of Target [***], means [***]; and (ii) in
the case of Target [***], means [***].
     1.31 “Party” shall mean Core or King; and “Parties” shall mean Core and
King.
     1.32 “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust,
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



joint stock company, trust, unincorporated association, joint venture, or other
similar entity or organization including a government or political subdivision,
department, or agency of a government.
     1.33 “Project Team” shall have the meaning ascribed to such term in Section
2.2(c).
     1.34 “Project Technology” shall mean all data generated and everything
discovered, developed, made, perfected, improved, designed, engineered, devised,
produced, conceived, or first reduced to practice by Core or any of its
employees or consultants, subcontractors, or development and/or collaborative
partners in the course of providing the Development Services, whether tangible
or intangible, including without limitation each and every Invention, work of
authorship, trade secret, formula, process, routine, subroutine, technique,
concept, method, idea, and algorithm, and all software and related documentation
in any source of development (including but not limited to source code, object
code, flow charts, diagrams and other materials of any type whatsoever) and all
rights of any kind in or to any of the foregoing (including without limitation
patents, trade secrets, know-how and copyrights) regardless of whether any or
all of the foregoing constitutes copyrightable or patentable subject matter.
     1.35 “Proof of Concept” shall mean the formulation experiments and other
activities set forth in the Development Plan for the achievement of Successful
Proof of Concept for Target [***].
     1.36 “Reference Product” shall mean that drug product containing a dosage
of [***] of metaxalone as described in NDA #13-217.
     1.37 “Regulatory Authority” shall mean any governmental regulatory
authority which regulates any aspect of the manufacture, development, market
approval, sale, distribution or use of any Target Formulation, including without
limitation, FDA.
     1.38 “Skelaxin Manufacturing Agreement” shall mean the Amended and Restated
Manufacturing and Supply Agreement between KPI and Core, dated the date hereof,
as such agreement may be amended, modified or supplemented from time to time.
     1.39 “Successful Proof of Concept” shall have the meaning assigned to such
term in Section 3.1(a).
     1.40 “Target A Royalty Rate” means [***].
     1.41 “Target Formulations” shall mean either Target [***] and/or Target
[***].
     1.42 “Target [***]” shall mean [***].
     1.43 “Target [***] Patent Right” means any patents and patent applications
Covering Target [***] conceived or reduced to practice by Core, issued patents
resulting from such applications, and all divisions, continuations,
substitutions, reissues, extensions, registrations, patent term extensions and
renewals of the foregoing.
     1.44 “Target [***] Royalty Period” shall have the meaning assigned to such
term in Section 3.1(d)(i).
     1.45 “Target [***]” shall mean [***].
     1.46 “Target [***] Patent Right” means any patents and patent applications
Covering Target [***] conceived or reduced to practice by Core, issued patents
resulting from such
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



applications, and all divisions, continuations, substitutions, reissues,
extensions, registrations, patent term extensions and renewals of the foregoing.
     1.47 “Target [***] Royalty Period” shall have the meaning assigned to such
term in Section 3.1(d)(ii).
     1.48 “Term” shall have the meaning ascribed to such term in Section 5.1.
     1.49 “Termination Notice Period” shall have the meaning ascribed to such
term in Section 2.2(b).
     1.50 “Territory” shall mean all countries of the world.
     1.51 “Third Party” shall mean any person or entity other than Core or King
or their respective Affiliates.
     1.52 “Valid Claim” means, as to Target [***], a claim in a Target [***]
Patent Right, and as to Target [***], a claim in a Target [***] Patent Right,
with respect to which none of the following ((i), (ii) or (iii)) apply: (i) has
been held permanently revoked, unenforceable or invalid in the country in the
Territory by a final unappealable decision of a court or government agency of
competent jurisdiction over such claim, (ii) has been admitted to be invalid or
unenforceable through agreement, disclaimers, consent decrees or otherwise, or
(iii) in the case of a patent application, has been pending for more than five
(5) years after the filing of its first priority application.
ARTICLE 2 DEVELOPMENT OF PRODUCTS
     2.1 General. King hereby retains Core and Core hereby agrees (i) to
collaborate with King in, and to perform, the Development Services for Target
[***], (ii) to collaborate with King in, and to perform the Development Services
to achieve Successful Proof of Concept for Target [***], (iii) upon achievement
of Successful Proof of Concept for Target [***], to collaborate with King to
establish a target product profile that will become Target [***] and a
Development Plan to achieve such target product profile, and (iv) to collaborate
with King in, and to perform the Development Services established in connection
with the Development Plan described in Section 2.1(iii) above. Core and King
will perform their respective research and development responsibilities
hereunder with respect to the Target Formulations in accordance with the
Development Plan and will perform all their respective obligations and exercise
their respective rights under this Agreement in compliance with all applicable
laws and regulations. King will have final decision-making authority with
respect to the establishment and execution of a target product profile for
Target [***]and the Development Plan to achieve such target product profile for
Target [***].
     2.2 Target Formulations and Development Plan.
          (a) Core and King have agreed upon the Development Plan attached
hereto as Schedule A. From time to time King and Core may, in writing, agree to
modify and revise the Development Plan pursuant to and subject to the terms of
Section 2.1 (including, for the avoidance of doubt, the last sentence of
Section 2.1), to add the Development Plan to achieve Target [***] following
Successful Proof of Concept for Target [***].
          (b) King may, at any time during the Term upon no less than fifteen
(15) days’ prior written notice to Core (the period beginning on the date upon
which such notice is
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



given to the actual date of termination shall be referred to as the “Termination
Notice Period”), elect to terminate the development of any Target Formulation by
Core and King under the Development Plan for any or no reason. In the event that
at the time King delivers a termination notice pursuant to this Section 2.2(b),
Core has completed at least fifty percent (50%) of the work relating to the
achievement of a milestone relating to the terminated Target Formulation within
the Termination Notice Period, King shall pay Core the corresponding pro-rated
share of the Development Fee(s) set forth under Section 3.1(a) for those
milestone events partially achieved and those achieved in accordance with
Section 3.1(a) within the Termination Notice Period. For the avoidance of doubt,
such payment by King of the Development Fees shall be subject to receipt by King
of a detailed invoice from Core and all supporting documentation reasonably
requested by King to determine such partial achievement or achievement of the
milestone(s). On the effective date of such termination of a Target Formulation,
the Parties shall no longer be obligated to perform any activities under the
Development Plan with respect to such Target Formulation. King shall promptly
reimburse Core for Development Expenses incurred up to the effective date of
such termination but shall not be obligated to reimburse Core for Development
Expenses incurred after the effective date of such termination (other than
Development Expenses in respect of non-cancelable or non-refundable commitments
made prior to the notice date of such termination). For clarity, the Development
Plan and King’s obligations to reimburse Core for Development Expenses with
respect to the remaining Target Formulation, other than the terminated Target
Formulation, shall be unaffected and Core and King shall continue their
activities under the Development Plan in relation to such other Target
Formulation.
          (c) Project Team.
               (i) Core and King will establish a project team (“Project Team”)
to oversee the Development Services and Core’s and King’s activities relating to
the development of Target Formulation(s), to monitor the progress of the
development of Target Formulation(s) at all stages of development and according
to the benchmarks and milestones set forth in the Development Plan, to modify
the Development Plan from time to time as provided in Section 2.2(a), and to
facilitate ongoing communication between Core and King. The Project Team shall
consist of (i) a Core representative and (ii) a King representative from its
Scientific Operations Department and (iii) a King representative from its
Technical Operations Department. Core and King may appoint additional
development, regulatory and business personnel to the Project Team as they deem
necessary to accomplish the development of Target Formulation(s). In planning,
administering, and monitoring the Development Services hereunder, the Project
Team will allocate tasks and expertise in order to avoid duplication and to
enhance synergies as well as to comply with the requirements of this Agreement.
               (ii) Subject to Section 2.1, the Project Team shall operate by
consensus, with the representatives of each of Core and King having collectively
one (1) vote on behalf of such Party. The Project Team will meet monthly to
review the status of the Development Plan and assess Core’s progress against the
associated budget. For each meeting of the Project Team, the presence of at
least one (1) representative of each of Core and King shall constitute a quorum.
Action on any Project Team matter may be taken at a meeting, by teleconference
or by videoconference and in each case documented in written minutes or by
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



other written agreement. Except as otherwise expressly provided for herein, each
of Core and King shall bear their own expenses for maintaining their
representatives on the Project Team.
               (iii) The Project Team shall attempt to resolve any and all
disputes regarding the Development Plan by consensus. If the Project Team is
unable to reach a consensus with respect to such a dispute, then such dispute
shall be submitted to escalating levels of the senior management of Core and
King for review. If such dispute cannot be resolved despite escalation, then the
Chief Executive Officer of Core and the Chief Science Officer of King shall
attempt to resolve such dispute. In the event that these Officers cannot reach
an agreement regarding a dispute, then King shall have the right to decide the
matter; provided, however that King may not amend or modify the Development Plan
to require Core to engage in or perform any Development Services that are not
expressly provided for in the Development Plan or otherwise agreed to by Core in
writing, or require Core to incur Development Expenses in excess of the
Development Expense Cap.
     2.3 Core Responsibilities. Core shall use commercially reasonable efforts,
consistent with the Development Plan and within the Development Expense Cap, to
implement the Development Plan with respect to:
          (a) Target [***]:
               (i) complete [***];
               (ii) manufacture, release, and complete stability analysis of
clinical and registration batches of Target [***];
               (iii) conduct the necessary [***];
               (iv) produce final clinical, pharmaceutical development and
stability reports;
               (v) develop, in conjunction with corresponding documentation in
NDA submission-ready format reasonably acceptable to King, a drug product, which
at a minimum meets the definition of Target [***]; and
               (vi) compile, file, prosecute and obtain approval of the NDA for
Target [***], provided, however, that upon King’s written request Core shall
immediately transfer all right title and interest in and to the NDA, as well as
all documents, studies, work papers, work product (in any form or format), third
party contracts, or other assets related to the NDA (either prior to filing with
the FDA, or post filing with the FDA), and execute all documents necessary or
requested by FDA to transfer ownership of the NDA and related matters to King,
and to have King designated as the primary contact for all future communications
with FDA related to the NDA for Target [***].
          (b) Target [***]:
               (i) undertake an experimental program for Target [***] that
constitutes Proof of Concept;
               (ii) upon achievement of Successful Proof of Concept for Target
[***] and in accordance with and subject to Section 2.1, collaborate with King
to establish a target product profile that will become Target [***] and a
Development Plan to achieve such target
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



product profile, for Core’s provision of Development Services in connection with
the Development Plan for Target [***]; and
               (iii) upon King’s approval of the Development Plan for Target
[***], provide Development Services to King for Target [***] in accordance with
the Development Plan and within the applicable budget to develop, in conjunction
with corresponding documentation in NDA submission-ready format reasonably
acceptable to King, a drug product, which at a minimum meets the definition of
Target [***]. Such Development Services shall include, but not be limited to,
production of clinical and registration batches of Target [***], and such
reasonable assistance as King may require to successfully file and prosecute the
NDA for Target [***].
          (c) Records, cGLP, cGCP, and cGMP: Core shall maintain records
regarding the Development Services in reasonably sufficient detail and in
accordance with Good Laboratory Practices, Good Clinical Practices, and Good
Manufacturing Practices to properly reflect and document, in a manner
appropriate for purposes of supporting the filing of potential patent
applications and the filing and obtaining of an NDA, all work done and results
achieved in the performance of the Development Services hereunder. Core will
make such records available to King during normal business hours upon reasonable
notice.
          (d) Validation Protocols. Core shall be responsible for the
preparation and execution of process validation protocols. Validation protocols
shall be reviewed and approved by King prior to execution, such approval not to
be unreasonably withheld. Core shall prepare the completed validation reports
which shall be reviewed and approved by King, such approval not to be
unreasonably withheld.
     2.4 King Responsibilities.
          (a) Assistance with Implementation and Completion. King shall use
commercially reasonable efforts to provide reasonable assistance to Core in
connection with (a) implementing the Development Plan for Target [***],
(b) completing Target [***] and, (c) when the Development Plan for Target [***]
has been established in accordance with Section 2.1, implementing such
Development Plan and completing Target [***].
          (b) NDA Filing. Without prejudice to King’s right to terminate the
Development Plan as to Target Formulations pursuant to Section 2.2(b), King
agrees that it will use commercially reasonable efforts to assist in the filing
of an NDA for Target [***] and that it will use commercially reasonable efforts
to assure that an NDA for Target [***] is filed as soon as possible after Core
has provided to King, in form mutually acceptable to King and Core, which
acceptance shall not be unreasonably withheld or delayed, the chemistry,
manufacturing and controls sections for filing and such additional information
as is reasonably necessary for King to file an NDA for Target [***].
          (c) Reversion of Rights.
               (i) Notwithstanding anything to the contrary contained in this
Agreement, in the event that an NDA for Target [***] has not been filed with the
FDA within thirty (30) months of Completion of Development Activities for Target
[***] (which failure to file was not caused by Core’s breach of its obligations
hereunder or otherwise due to matters outside King’s control), then all rights
relating to Target [***] granted to King pursuant to this
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



Agreement (including any Intellectual Property relating to Target [***] created
in the process of the execution of the matters set forth on Schedule A prior to
the Effective Date) shall revert automatically to Core. King shall promptly
assign all rights to Target [***] and execute all assignments or other
documentation as shall be necessary or appropriate to effectuate said reversion.
               (ii) Notwithstanding anything to the contrary contained in this
Agreement, in the event King has not launched commercialization of Target [***]
within twenty-four (24) months of FDA’s approval of an NDA for Target [***]
(which failure to launch was not caused by Core’s breach of its obligations
hereunder or under the Amended and Restated Skelaxin Manufacturing and Supply
Agreement or otherwise due to matters outside King’s control), then all rights
relating to Target [***] granted to King pursuant to this Agreement shall revert
automatically to Core. King shall promptly assign all rights to Target [***] and
execute all assignments or other documentation as shall be necessary or
appropriate to effectuate said reversion.
               (iii) Notwithstanding anything to the contrary contained in this
Agreement, in the event King has not submitted for filing an NDA for Target
[***] to the FDA within thirty (30) months of completion of development
activities for Target [***] as set forth in the Development Plan established (if
established) in accordance with Section 2.1 for the achievement of the target
profile for Target [***] following Successful Proof of Concept for Target [***]
(which failure to submit for filing was not caused by Core’s breach of its
obligations hereunder or otherwise due to matters outside King’s control), then
all rights relating to Target [***] granted to King pursuant to this Agreement
shall revert automatically to Core. King shall promptly assign all rights to
Target [***] and execute all assignments or other documentation as shall be
necessary or appropriate to effectuate said reversion.
               (iv) Notwithstanding anything to the contrary contained in this
Agreement, in the event King has not launched commercialization of Target [***]
within twenty-four (24) months of FDA’s approval of an NDA for Target [***]
(which failure to launch was not caused by Core’s breach of its obligations
hereunder or under the Amended and Restated Skelaxin Manufacturing and Supply
Agreement or otherwise due to matters outside King’s control), then all rights
relating to Target [***] granted to King pursuant to this Agreement shall revert
automatically to Core. King shall promptly assign all rights to Target [***] and
execute all assignments or other documentation as shall be necessary or
appropriate to effectuate said reversion.
               (v) For the avoidance of doubt, in the event of reversion under
this Section 2.4 (c) King’s minimum purchase requirements set forth under
Schedule 2.1 of the Amended and Restated Skelaxin Manufacturing and Supply
Agreement shall be maintained.
          (d) Patent Filings. King shall be responsible for obtaining,
prosecuting and maintaining all patent applications and patents in accordance
with Section 4.4.
     2.5 API and Target Formulation Supply.
          (a) King shall use commercially reasonable efforts to supply Core,
[***], with such quantities of API as and when Core reasonably requires in order
to provide the Development Services herein and to manufacture and supply the
Launch Quantity pursuant to Section 2.5(c) below.
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



          (b) Core shall notify King of the approximate quantity of API
necessary to begin performance of the Agreement. After the Effective Date, Core
shall use the API supplied by King and no other API unless King has given its
consent in writing for Core to use API not supplied by King. It shall not be a
breach of this Agreement if Core does not perform, or suspends or delays the
performance of, its obligations under this Agreement because King fails to
supply Core with the requisite quantities of API in a timely manner.
          (c) Upon written notice to Core from King, provided as soon as
possible but in no event later than, ninety (90) days prior to the requested
delivery date thereof, subject to King supplying the requisite quantities of API
as and when Core reasonably requires, Core shall use commercially reasonable
efforts to manufacture and supply King with an amount of Target Formulation in
tablets or capsules that King shall determine necessary for King’s launch of the
Target Formulation (the “Launch Quantity”), which shall be manufactured in
accordance with the Skelaxin Manufacturing Agreement.
     2.6 Technology Transfer and Assistance. Core shall, upon the written
request of King, transfer to King all information, data, know-how, processes,
and any other information comprising Background IP reasonably required by King
to be able to manufacture the relevant Target Formulation.
     2.7 Subcontracting. Core may subcontract any of its obligations under this
Agreement to its Affiliates or to a Third Party for such Third Party to
undertake analytical testing, provide formulation development, scientific and
regulatory consultation services and perform bioequivalence and bioavailability
studies, in each case as required in its provision of the Development Services
hereunder, without the prior written consent of King; provided, however, that in
such a case Core shall not be released from any of its obligations hereunder and
shall be responsible for the performance of its subcontractors.
ARTICLE 3 FINANCIAL PROVISIONS
     3.1 Development Fees, Development Expenses and Development Expense Cap, and
Royalties.
          (a) Development Fees. In consideration for the performance of the
Development Services, King will pay Core the following non-refundable,
non-creditable fees (“Development Fees”) no later than thirty (30) calendar days
after the date on which the corresponding milestone event has been achieved and
evidenced to King (after receipt by King of a detailed invoice from Core and all
supporting documentation reasonably requested by King to verify such milestone
achievement), unless another date is expressly provided. Such Development Fees
will be payable only once in respect of a milestone event and in no case will
King be required to pay aggregate Development Fees to Core in excess of those
expressly provided for in this Section 3.1:

                      Development Fees for     Development Fees for   Milestone
Event   Target [***]     Target [***]  
1. [***]
  $ [***]          
2. [***]
          $ [***]  
3. [***]
  $ [***]          
4. [***]
          $ [***]  
5. [***]
          $ [***]  

Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



                      Development Fees for     Development Fees for   Milestone
Event   Target [***]     Target [***]  
6. [***]
  $ [***]          
7. [***]
          $ [***]  
8. [***]
  $ [***]          
9. [***]
          $ [***]  
10. Net Sales for Target [***] meet $[***]
  $ [***]          
11. Net Sales for Target [***] meet $[***]
          $ [***]  
12. Net Sales for Target [***] meet $[***]
          $ [***]  

[***]
     King shall pay to Core the milestones (numbered 9, 10 and 11) based on Net
Sales, no later than the thirtieth (30th) day following the first day of the
calendar quarter immediately following the date upon which such milestone is
satisfied.
          (b) Development Expenses and Development Expense Cap. King shall
reimburse Core at cost against reasonable supporting documentation for all
out-of-pocket expenses (excluding any internal costs at Core) incurred by Core
and its Affiliates in the performance of the Development Services, which will
include costs relating to any bioequivalence studies, bioavailability studies,
raw materials and Third Party consultants (collectively, “Development
Expenses”). King shall not be obligated to reimburse Core or its Affiliates for
more than $[***] of Development Expenses in the aggregate for the Term of this
Agreement for Target [***], and, subject only to adjustments as a result of
Section 3.1(c), $[***] of Development Expenses in the aggregate for the Term of
this Agreement for Target [***] (collectively, the “Development Expense Cap”).
          (c) Adjustment of Development Expense Cap for Target [***]. Provided
that a Development Plan for Target [***] has been established pursuant to
Section 2.1 achievement of Successful Proof of Concept, all budgeted amounts
King agrees to reimburse to Core for the Development Services for Target [***]
under such Development Plan will be considered Development Expenses hereunder
and will increase the Development Expense Cap by such budgeted amounts.
          (d) Royalties.
               (i) King shall pay to Core a royalty equal to the Target [***]
Royalty Rate on Net Sales of branded Target [***] in any country in the
Territory beginning with the date of First Commercial Sale of Target [***] in
such country in the Territory until the earlier of (I) [***] and (II) [***] (the
“Target [***] Royalty Period”). King shall pay royalty payments relating to
Target [***] to Core within [***] after the end of each calendar quarter during
the Target [***] Royalty Period (with the last royalty payment being due [***]
after the end of the calendar quarter in which the Target [***] Royalty Period
ends). Each royalty payment shall be accompanied by a statement of the amount of
gross sales relating to Target [***] during the applicable time period (together
with appropriate documentation in support thereof), the
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



calculation of Net Sales during the applicable payment time period and the
amount of royalties due on such Net Sales.
               (ii) King shall pay to Core a royalty equal to [***] percent
([***]%) on Net Sales of branded Target [***] in any country in the Territory
beginning with the date of First Commercial Sale of Target [***] in such country
in the Territory until the earlier of (I) [***] and (II) [***] (the “Target
[***] Royalty Period”). King shall pay royalty payments relating to Target [***]
to Core within [***] after the end of each calendar quarter during the Target
[***] Royalty Period (with the last royalty payment being due [***] after the
end of the calendar quarter in which the Target [***] Royalty Period ends). Each
royalty payment shall be accompanied by a statement of the amount of gross sales
relating to Target [***] during the applicable time period (together with
appropriate documentation in support thereof), the calculation of Net Sales
during the applicable payment time period and the amount of royalties due on
such Net Sales.
     3.2 Taxes. Any federal, state, county or municipal sales or use tax, excise
or similar charge, or other tax assessment (other than that assessed against
income of Core), assessed or charged on the provision of Development Services or
the supply of API or Target Formulation pursuant to this Agreement, shall be
paid by King.
     3.3 Audits. Core shall keep true and accurate books of accounts and other
records containing all information and data which may be necessary to ascertain
and verify the expense reimbursement amounts payable under this Agreement and
its compliance with other terms of this Agreement. During the Term of this
Agreement and for a period of [***] following its termination or expiration of
this Agreement, King shall have the right (not to exceed once during each
calendar year) to have an independent certified public accountant inspect such
books and records of Core. Any such independent certified accountant must be
reasonably acceptable to Core, and shall execute a standard form of
confidentiality agreement with Core and shall be permitted to share with King
solely its finding with respect to the accuracy of the expenses reported as
reimbursable under this Agreement and with respect to Core’s compliance with
this Agreement.
ARTICLE 4 INTELLECTUAL PROPERTY
     4.1 Licenses.
          (a) Subject to the terms and conditions of this Agreement, Core hereby
grants to King and its Affiliates a non-exclusive license under and to its
respective rights and interests in Core’s Background IP solely for use by King
and its Affiliates in (i) the performance of King’s obligations under this
Agreement and (ii) the development, the manufacture, obtaining regulatory
approvals, the importation, the use, the marketing, the distribution and the
sale of the Target Formulations in and for the Territory. Each such license
shall be a transferable (subject to Section 9.2), royalty-free license, with the
right to sublicense subject to Core’s prior written consent, not to be
unreasonably withheld or delayed, and subject in all respects to the terms and
conditions of this Agreement.
          (b) Subject to the terms and conditions of this Agreement, King hereby
grants to Core a non-exclusive, non-royalty-bearing, transferable (subject to
Section 9.2) license to use King’s Background IP and King Inventions for the
sole purpose of performing the Development Services and Core’s responsibilities
under this Agreement and to manufacture the Target
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



Formulations. Such license shall not be sublicensable by Core, except to
permitted subcontractors of Core to the extent necessary in order to perform the
Development Services and Core’s responsibilities under this Agreement, or in the
case of the license to manufacture, subject to the consent of King, not to be
unreasonably withheld.
          (c) For the avoidance of doubt, nothing in this Section 4.1 restricts
Core from using Core’s Background IP in the development, the manufacture,
obtaining regulatory approvals, the importation, the use, the marketing, the
distribution and the sale of any product, so long as that product does not
otherwise infringe King’s rights and interests under King’s Background IP or
under King Inventions (as defined in Section 4.2).
     4.2 Inventions. King R&D shall own the entire right, title and interest in
and to all Inventions first made or discovered solely by employees or
consultants of Core or acquired solely by Core in the course of performing its
obligations under this Agreement, including Target [***] and Target [***] and
all right, title and interest in and to all Inventions first made or discovered
solely by employees or consultants of King, acquired solely by King in the
course of performing its obligations under this Agreement, or acquired jointly
by Core and King in the course of performing their obligations under this
Agreement (collectively, “King Inventions”). Core shall have a non-exclusive,
royalty-free license with the right to sublicense (subject to King’s prior
written consent, not to be unreasonably withheld or delayed), to King Inventions
acquired jointly by King and Core in the course of performing their obligations
under this Agreement, for use in the development, manufacture, obtaining
regulatory approvals, importation, use, marketing, distribution and sale of any
product not containing metaxalone.
     4.3 Project Technology. It is acknowledged and agreed that all right, title
and interest in and to the Project Technology and all proprietary rights
therein, including copyrights and patents, and all data generated in connection
therewith, shall belong to King. Core shall ensure that all employees and
subcontractors of Core undertaking work in connection with this Agreement
(i) assign to King all right, title and interest in and to any Project
Technology (and all proprietary rights therein) in which such employees and
subcontractors of Core otherwise would have any right, title or interest and
(ii) cooperate in patent filings (by providing affidavits, etc.). Core shall
have a non-exclusive, royalty-free license with the right to sublicense (subject
to King’s prior written consent, not to be unreasonably withheld or delayed), to
Project Technology developed by Core in the course of performing its obligations
under this Agreement, for use in development, manufacture, obtaining regulatory
approvals, importation, use, marketing, distribution and sale of any product not
containing metaxalone.
     4.4 Patents. King shall be responsible for obtaining, prosecuting and
maintaining, at its expense, all patent applications and patents covering King
Inventions.
     4.5 Infringement.
          (a) Each Party shall promptly report in writing to the other Party
during the Term any suspected infringement, unauthorized use or misappropriation
of any King Inventions or Core Background IP licensed to King and its Affiliates
pursuant to Section 4.1(a), of which it becomes aware, and shall provide the
other Party with all available evidence supporting such suspected infringement
or unauthorized use or misappropriation.
          (b) King shall have the right to initiate an appropriate suit anywhere
in the Territory against any Third Party who at any time is suspected of
infringing or using without
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



proper authorization all or any portion of the King Inventions by virtue of the
making, using, offering for sale, selling or importing of a product which is the
subject of such suspected infringement, into any country in the Territory.
          (c) King shall have the sole and exclusive right to select counsel for
any suit referred to in Section 4.5(b) of this Agreement and shall pay all
expenses of the suit, including without limitation attorneys’ fees and court
costs. If necessary, Core shall join as a party to the suit but shall be under
no obligation to participate except to the extent that such participation is
required as the result of being a named party to the suit. Core shall offer
reasonable assistance to King in connection therewith at no charge to King
except for reimbursement of reasonable out-of-pocket expenses incurred in
rendering such assistance. At King’s expense, King shall provide counsel for
Core and pay for all fees and expenses, unless Core elects to be represented in
any such suit by its own counsel, which shall be at Core’s expense. King shall
not settle any such suit involving rights of Core without obtaining the prior
written consent of Core, which consent shall not be unreasonably withheld.
ARTICLE 5 TERM AND TERMINATION
     5.1 Term. This Agreement shall become effective on the Effective Date and
shall remain in effect until the First Commercial Sale of Target [***] and
Target [***], unless a Target Formulation has been terminated hereunder, in
which case upon the First Commercial Sale of the Target Formulation surviving
under this Agreement, if any (the “Term”). The initial Term may be extended by
agreement of the Parties.
     5.2 Certain Termination Rights
          (a) Breach. Each Party shall be entitled to terminate this Agreement
by written notice to the other Party in the event that the other Party shall be
in default of any of its material obligations hereunder and, if such default is
curable, shall fail to remedy any such default within sixty (60) days after
written notice thereof by the non-breaching Party.
          (b) Section 2.2(b). King has the right to terminate this Agreement in
accordance with Section 2.2(b) with respect to one or both Target Formulations.
          (c) Section 2.4(c). In the event that a Target Formulation reverts to
Core in accordance with Section 2.4, this Agreement shall immediately terminate
as to such reverted Target Formulation on the date of such reversion of such
Target Formulation.
     5.3 Consequences of Termination; Survival of Obligations.
          (a) Expiration or termination of this Agreement shall not relieve
either Party of any obligation of such Party accruing prior to such expiration
or termination, and any expiration or termination of this Agreement shall be
without prejudice to the rights of a Party against the others accrued or
accruing under this Agreement prior to expiration or termination, including
without limitation the obligation of King to reimburse Development Expenses
incurred by Core through the effective date of such expiration or termination
and any Development Expenses that are non-cancelable commitments. Subject to
Section 5.3(b) below, the provisions of Articles 1, 3 (further subject to
Section 2.2(b) as to milestones and Development Expenses), 6, 7 and 9 and
Sections 2.4(c), 2.6, 4.1(a), 4.2 (further subject to Section 2.4(c)), 4.3
(further subject to Section 2.4(c)), 4.4, 4.5, this Section 5.3, Section 5.4,
and Section 8.4 shall survive any expiration or termination of this Agreement.
Except as set forth in this Section 5.3 or otherwise
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



expressly set forth in this Agreement, upon termination or expiration of this
Agreement all other rights and obligations hereunder cease.
          (b) In the event this Agreement is terminated (i) by Core pursuant to
a breach by King under Section 5.2(a) or (ii) as to one or both Target
Formulations pursuant to Section 5.2(c), then [***]. If King terminates this
Agreement pursuant to a breach by Core under Section 5.2, then Section 3.1 shall
not survive termination. Furthermore, without prejudice to the first sentence of
this Section 5.3(b), if the rights to Target [***] or Target [***] revert to
Core pursuant to Section 2.4(c), any of King’s obligations under Section 3.1
with respect to such reverted Target Formulation shall become immediately null
and void without further action by King.
     5.4 Treatment Upon Bankruptcy.
          (a) Assumption and Assignment of Agreement.
               (i) Notwithstanding any other provision of this Agreement, each
Party hereby consents to the assumption of this Agreement by the other Party
(the “Debtor Party”) in any case commenced by or against the Debtor Party under
Title 11 of the United States Code, as amended (the “Bankruptcy Code”) to the
extent that such consent is required under Section 365(c)(1) of the Bankruptcy
Code, but only if the Debtor Party is otherwise entitled to assume this
Agreement under the applicable requirements of the Bankruptcy Code. The sole
purpose of the foregoing consent is to overcome any restriction potentially
imposed by Section 365(c)(1) of the Bankruptcy Code on the Debtor Party’s
assumption of this Agreement in a bankruptcy case concerning the Debtor Party.
It is not intended to limit any other rights of the Party that is not the Debtor
Party (the “Non-Debtor Party”) under this Agreement or any provision of the
Bankruptcy Code, including Section 365(c)(1). The foregoing consent applies only
to the assumption of this Agreement by the Debtor Party and does not apply to
the Debtor Party’s assignment of this Agreement or any rights hereunder to a
Third Party.
               (ii) Notwithstanding any other provision of this Agreement, the
Non-Debtor Party hereby consents to the assignment of this Agreement by the
Debtor Party to a Third Party solely in connection with a sale of all or
substantially all of the Debtor Party’s business or assets relating to this
Agreement to such Third Party, pursuant to an orderly sale process under Section
363 of the Bankruptcy Code or a confirmed plan under Section 1129 of the
Bankruptcy Code, that contemplates the continued operation of the purchased
business or assets; provided that such Third Party promptly agrees in writing to
be bound by the terms and conditions of this Agreement and the Debtor Party is
otherwise entitled to assign this Agreement under the applicable requirements of
the Bankruptcy Code. The sole purpose of the foregoing consent is to overcome
any restriction potentially imposed by Section 365(c)(1) of the Bankruptcy Code
on the Debtor Party’s assignment of this Agreement under the specific
circumstances described in this Section 5.4(a)(ii). It is not intended to limit
any other rights of the Non-Debtor Party under this Agreement or any provision
of the Bankruptcy Code, including Section 365(c)(1), or to apply to the
assignment of this Agreement in any other context.
               (iii) Notwithstanding any other provision of this Agreement, but
subject to subsection (ii) above, the Debtor Party may only assign this
Agreement to a Third Party in any case commenced by or against it under the
Bankruptcy Code with the prior written consent of the Non-Debtor Party.
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



          (b) Intellectual Property Rights. This Agreement and all rights
related to and licenses of intellectual property granted under this Agreement by
one Party to the other Party are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. In addition to any other rights, elections and remedies under this
Agreement, any related agreements, the Bankruptcy Code, or any other applicable
law, upon a written request under Section 365(n) of the Bankruptcy Code, the
Non-Debtor Party shall be entitled to complete access to any intellectual
property of the Debtor Party pertaining to the rights granted in the licenses
under this Agreement, all embodiments of such intellectual property and all
documents, material, data, records, analyses, and information related to such
intellectual property (including all clinical data, INDs, NDAs, regulatory
approvals, regulatory filings, and all other documentation reasonably useful in
respect of licensed Target Formulations).
          (c) Rejection in Bankruptcy. Any rejection of this Agreement by the
Debtor Party pursuant to Section 365 of the Bankruptcy Code shall constitute a
material breach of this Agreement not subject to notice or cure and, at the
election of the Non-Debtor Party, shall cause an immediate and automatic
termination of this Agreement. Upon any such rejection, all rights, elections
and remedies of the Non-Debtor Party to this Agreement (including under
Section 365 of the Bankruptcy Code) are expressly reserved. Further, upon any
such rejection, the Parties intend and agree that the Non-Debtor Party may elect
to retain its rights under this Agreement pursuant to Section 365(n) of the
Bankruptcy Code and that such election shall, among other things, entitle the
Non-Debtor Party to invoke and exercise all of its rights to any intellectual
property under this Agreement and any other related agreements.
ARTICLE 6 INDEMNIFICATION AND INSURANCE
     6.1 Indemnification.
          (a) King agrees to defend Core, its Affiliates and their respective
agents, directors, officers and employees, at King’s sole expense, and will
indemnify and hold harmless Core, their agents, directors, officers and
employees (“Core Indemnitees”), from and against any and all losses, costs,
damages, fees or expenses (“Losses”) arising out of or in connection with
(i) King’s or any of its Affiliates’ or its or their sublicensees’ or
subcontractors’ development, manufacture, regulatory approval, importation, use,
marketing, distribution or sale of any of the Target Formulation(s) or supply to
Core of API, including, but not limited to, any actual or alleged injury,
damage, death or other consequence occurring to any Third Party as a result,
directly or indirectly, of the possession, use or consumption of any Target
Formulation, whether claimed by reason of breach of warranty, negligence,
product defect or otherwise, and regardless of the form in which any such claim
is made or (ii) any breach of the representations, warranties or covenants made
by King hereunder; except, in each case, to the extent such Losses result from
the breach of this Agreement by the Core Indemnitees or the negligence or
willful misconduct of the Core Indemnitees. In the event of any such claim
against a Core Indemnitee, Core shall promptly notify King in writing of the
claim and King shall manage and control, at its sole expense, the defense of the
claim and its settlement. Core shall cooperate with King and may, at its option
and expense, be represented in any such action or proceeding. King shall not
settle any such suit involving rights of Core without obtaining the prior
written consent of Core, which consent shall not be unreasonably withheld;
except that, with respect to any Loss relating solely to the payment of money
damages in connection with a claim and that will not result in the Core
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Core Indemnitee in any manner, and as to
which King shall have acknowledged in writing the obligation to indemnify the
Core Indemnitee, King shall have the sole right to enter into any settlement, or
otherwise dispose of such Loss, on such terms as King, in its sole discretion,
shall deem appropriate.
          (b) Core agrees to defend King, its Affiliates and their respective
agents, directors, officers and employees, at Core’s sole expense, and will
indemnify and hold harmless King, its agents, directors, officers and employees
(“King Indemnitees”), from and against any and all Losses arising out of or in
connection with (i) Core’s or any of its Affiliates’ or subcontractors’
negligence in the performance of the Development Services, (ii) any breach of
the representations, warranties or covenants made by Core hereunder, or
(iii) any claim that the manufacture, use or sale of Target Formulation in the
Territory constitutes an infringement of a Third Party’s intellectual property;
except, in each case, to the extent such Losses result from the breach of this
Agreement by the King Indemnitees or the negligence or willful misconduct of
King Indemnitees. In the event of any such claim against a King Indemnitee, King
shall promptly notify Core in writing of the claim and Core shall manage and
control, at its sole expense, the defense of the claim and its settlement. King
shall cooperate with Core and may, at its option and expense, be represented in
any such action or proceeding. Core shall not settle any such suit involving
rights of King without obtaining the prior written consent of King, which
consent shall not be unreasonably withheld; except that, with respect to any
Loss relating solely to the payment of money damages in connection with a claim
and that will not result in the King Indemnitee’s becoming subject to injunctive
or other relief or otherwise adversely affect the business of the King
Indemnitee in any manner, and as to which Core shall have acknowledged in
writing the obligation to indemnify the King Indemnitee, Core shall have the
sole right to enter into any settlement, or otherwise dispose of such Loss, on
such terms as Core, in its sole discretion, shall deem appropriate.
          (c) EXCEPT WITH RESPECT TO THE GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF A PARTY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIAL,
EXEMPLARY, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION
OR LOST PROFITS; PROVIDED, HOWEVER, THIS EXCLUSION IS NOT INTENDED TO, NOR SHALL
IT EXCLUDE, DAMAGES RESULTING FROM A BREACH BY A PARTY OF ITS DUTY OF
CONFIDENTIALITY OR DAMAGES OWED TO THIRD PARTIES AS A RESULT OF A CLAIM PURSUANT
TO THE INDEMNIFICATION OBLIGATIONS.
     6.2 Insurance. Each Party shall maintain insurance with a reputable,
solvent insurer in an amount appropriate for its business and products of the
type that are the subject of this Agreement, and for its obligations under this
Agreement. Upon request, each Party shall provide the other Party with evidence
of the existence and maintenance of such insurance coverage. This Section 6.2
shall survive the expiration or termination of this Agreement for a period of
three (3) years.
ARTICLE 7 CONFIDENTIALITY
     7.1 Confidential Information. The Parties agree that the terms of the
Confidentiality Agreement are incorporated herein by reference, that the terms
of this Agreement shall be deemed “Proprietary Information” thereunder and shall
govern the confidentiality obligations of
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



the Parties. The Confidentiality Agreement shall continue in full force and
effect for the term of this Agreement and survive any expiration or termination
of this Agreement for the period set forth in Section 9 of the Confidentiality
Agreement.
ARTICLE 8 REPRESENTATIONS AND WARRANTIES
     8.1 Representations and Warranties of the Parties. Each of Core and King
hereby represents and warrants to each other that:
          (a) it is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof;
          (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action;
          (c) this Agreement is legally binding upon it and enforceable in
accordance with its terms;
          (d) (i) it is not debarred under Section 2 of the Generic Drug
Enforcement Act of 1992, 21, U.S.C. §335a (the “ Act”), excluded from a federal
or state health care program under Sections 1128 or 1156 of the Social Security
Act, 42 U.S.C. §§ 1320a-7, 1320c-5, excluded from contracting with the federal
government or otherwise excluded, suspended or debarred from any federal or
state program, (ii) it does not, to the best of its knowledge, and will not
knowingly use in any capacity the services of any person debarred or excluded
under the Act, and (iii) that neither it, nor, to the best of its knowledge, any
of its Affiliates, employees, agents or contractors has engaged in any activity
to lead it to becoming debarred under the Act; and
          (e) as of the Effective Date (i) it has full power and authority to
grant the licenses set forth in this Agreement; (ii) it owns or Controls all
right, title and interest in and to the Background IP licensed by it hereunder,
free and clear of any encumbrances, liens, charges, adverse claims, pledges,
assignments, licenses, and covenants by it not to sue any Third Party; (iii) all
patent applications within the Background IP licensed by it hereunder have been
duly prepared, filed, prosecuted and maintained in accordance with all
applicable laws, rules and regulations; and (iv) no government funding has been
obtained or used in connection with the research and development of any
Background IP licensed by it hereunder, including without limitation pursuant to
any grants from the National Institutes of Health;
          (f) (i) it has facilities, personnel, experience and expertise
reasonably sufficient in quality and quantity to perform its obligations under
this Agreement, (ii) shall perform all of its obligations under this Agreement
with reasonable due care, in conformity with current generally accepted
standards and procedures for the type of obligation specified and in compliance
with all applicable law and regulation, and (iii) has established quality
assurance, quality controls and review procedures as reasonable and appropriate
for the performance of its obligations under this Agreement;
          (g) it is, as of the Effective Date, and shall during the Term
continue to be, in material compliance with all federal, state and local laws,
regulations, rules, customs and ordinances now in force or which may hereafter
be in force, applicable to the performance of its obligations under and as
contemplated by this Agreement;
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



          (h) all necessary consents, approvals and authorizations of all
Regulatory Authorities, other governmental authorities, and other Persons
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained; and
          (i) the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder (A) do not and will not conflict with or
violate any requirement of Applicable Law or any provision of the constituent
document of such Party and (B) do not and will not conflict, violate or
constitute a default or require any consent under, any contractual obligation or
court or administrative order by which such Party is bound.
     8.2 Representations and Warranties of Core. Core represents and warrants to
King that, as of the Effective Date:
          (a) it has not assigned, transferred, conveyed or otherwise encumbered
its right, title and interest in its Background IP and during the Term, it will
not assign, transfer, convey or otherwise encumber its Background IP in a manner
which conflicts with any rights granted to King under this Agreement; and
          (b) has or will transfer to King all data, know-how, and any other
information Controlled by Core during the Term in relation to the Target
Formulations as King will reasonably require to manufacture, market, import,
distribute, and sell the Target Formulations in the Territory.
     8.3 Representations and Warranties of King. King represents and warrants to
Core that at the time of delivery to Core, the API supplied by King pursuant to
Section 2.5(a), (i) will have been manufactured in accordance with Good
Manufacturing Practices applicable to the manufacture and supply of such
products in the United States and the specifications contained in the applicable
NDA, and (ii) will not be adulterated or misbranded under the United States
Food, Drug and Cosmetic Act, 21 U.S.C. §§321 et seq.
     8.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NONE OF THE PARTIES MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR
VALIDITY OF PATENT CLAIMS, WHETHER ISSUED OR PENDING. NO PARTY GUARANTEES THAT
ANY PRODUCT CAN BE SUCCESSFULLY DEVELOPED, APPROVED BY THE APPLICABLE REGULATORY
AUTHORITY FOR COMMERCIALIZATION OR COMMERCIALIZED AS CONTEMPLATED BY THIS
AGREEMENT.
ARTICLE 9 MISCELLANEOUS PROVISIONS
     9.1 Force Majeure. No Party shall be liable to the other Party for delay or
failure in the performance of the obligations on its part contained in this
Agreement (other than any payment obligations) if and to the extent that such
failure or delay is due to circumstances beyond its control which it could not
have avoided by the exercise of reasonable diligence including but not limited
to: acts of God, war or insurrection; civil commotion; destruction of essential
facilities or materials by earthquake, fire, flood or storm; labor disturbance;
epidemic;
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



or other similar event; provided, however, that the Party so affected shall
notify the other Parties promptly should such circumstances arise, giving an
indication of the likely extent and duration thereof, and shall use commercially
reasonable efforts to avoid, remove or alleviate such causes of non-performance
and shall resume performance of its obligations hereunder with the utmost
dispatch whenever such causes are removed.
     9.2 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of King and Core and their respective successors, heirs,
executors, administrators, and permitted assigns. Except as set forth in
Section 5.4 hereof, neither this Agreement nor any of the rights and obligations
hereunder may be assigned by either Party without the prior written consent of
the other Party, not to be unreasonably withheld or delayed; except that either
Party may assign this Agreement without the other Party’s consent to an
Affiliate or to a person or entity who acquires all or substantially all of the
business of the assigning Party to which this Agreement relates, by merger, sale
of assets, or otherwise, or to one or more financial institutions providing
financing to such Party, pursuant to the terms of the relevant security
agreement; provided that such assignee or transferee shall also promptly agree
in writing to be bound by the terms and conditions of this Agreement.
     9.3 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, without regard to any rule
or choice of law principle of New York that would dictate the application of the
law of another jurisdiction.
     9.4 Waiver. The waiver by either Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.
     9.5 Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient (a) if delivered personally (effective on the date
delivered), or (b) if sent by facsimile transmission AND (i) by United States
registered or certified mail, return receipt requested (effective on the date
received as evidenced by return receipt), or (ii) sent by United States Express
Mail or overnight courier (effective on the next business day), in each case to
the Parties at the following addresses with postage or delivery charges prepaid:
If to King, at:
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, TN 376120
Attention: General Counsel
Telephone: (423) 989-8000
Facsimile: (423) 990-2566
With a copy to:
King Pharmaceuticals, Inc.
400 Crossing Boulevard, 8th Floor
Bridgewater, New Jersey 08807
Attention: General Counsel
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



Telephone: (908) 429-6000
Facsimile: (908) 927-8430
If to Core, at:
CorePharma LLC
215 Wood Avenue
Middlesex, New Jersey 08846
Attention: Gregory Young
Telephone: (732) 868-1090
Facsimile: (732) 868-1091
With copies to:
CorePharma LLC
272 East Deerpath Road, Suite 208
Lake Forest, Illinois 60045
Attention: Gregory Young
Telephone: (847) 739-3200
Facsimile: (847) 482-9215
Bell, Boyd & Lloyd LLP
70 West Madison Street, Suite 3100
Chicago, Illinois 60602
Attention: Steven E. Ducommun
Telephone: (312) 372-1121
Facsimile: (312) 827-8000
     or to such other address(es) and facsimile numbers as may from time to time
be notified by either Party to the other in writing hereunder.
     9.6 No Agency. Nothing herein shall be deemed to constitute a Party as the
agent or representative of the other Party or any of the Parties as joint
venturers or partners for any purpose. Neither Party shall be responsible for
the acts or omissions of the other Party, and neither Party will have authority
to speak for, represent or obligate the other Party in any way without prior
written authority from such Party.
     9.7 Entire Agreement. This Agreement contains the full understanding of the
Parties with respect to the provision of Development Services by Core to King
and supersedes all prior understandings and writings relating to the subject
matter of this Agreement.
     9.8 Waiver/Amendment. No waiver, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by the Parties by their respective officers thereunto duly authorized.
     9.9 Severability. In the event that any provision of this Agreement is held
by a court of competent jurisdiction to be unenforceable because it is invalid
or in conflict with any law or any relevant jurisdiction, the validity of the
remaining provisions shall not be affected, and the rights and obligations of
the Parties shall be construed and enforced as if the Agreement did not contain
the particular provisions held to be unenforceable.
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



     9.10 Counterparts/Execution. This Agreement may be executed in any number
of counterparts, each of which shall be considered one and the same agreement
and shall become effective when a counterpart hereof shall have been signed by
each of the Parties and delivered to the other Party in original, electronically
in Adobe® PDF file format, or by facsimile transmission.
[remainder of page intentionally blank]
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Parties hereto have caused this Product Development
Agreement to be executed as a sealed instrument in their names by their properly
and duly authorized officers or representatives as of the date first above
written.

            COREPHARMA LLC
      By:           Name and Title:             

            KING PHARMACEUTICALS, INC.
      By:           Name and Title:             

            KING PHARMACEUTICALS RESEARCH AND
DEVELOPMENT, INC.
      By:           Name and Title:             

Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



SCHEDULE A
[***]
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Confidentiality Agreement
[***]
Note: Certain material has been redacted from this document and filed separately
with the SEC pursuant to a request for confidential treatment under Rule 24b-2.
The locations of these redactions are indicated throughout the document by the
following marking: [***].

 